Citation Nr: 0107838	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-19 978	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



REMAND

The veteran had active service from January 1942 to September 
1945. He died in December 1997.  The appellant is his widow.  

This appeal arises from August 1999 and January 2000 rating 
decisions which denied service connection for the cause of 
the veteran's death.  In a VA Form 9, submitted in September 
2000, the claimant requested a hearing before a Member of the 
Board of Veterans' Appeals (Board) at the RO.  The Board 
remanded the appeal to the RO to accord the claimant the 
hearing she requested.  In a written statement, submitted in 
December 2000, the claimant withdrew her request for a 
hearing, and the appeal was returned to the Board.  


REMAND

The veteran's death certificate indicates that he died on 
December [redacted], 1997, at University Hospital, in Syracuse, New 
York (University Hospital).  The immediate cause of death was 
listed as subdural hematoma, due to, or as a consequence of 
blunt force trauma from a fall.  In describing how the injury 
occurred, the death certificate noted that the veteran fell 
down stairs.  Other significant conditions contributing to 
death were noted to be hypertensive cardiovascular disease 
and chronic obstructive pulmonary disease.  No autopsy was 
performed.  

At the time of the veteran's death, service connection was in 
effect for postoperative residuals of a gastrectomy, with 
anemia, evaluated as 40 percent disabling since November 
1957.  The appellant contends, in effect, that, the veteran's 
postoperative residuals of a gastrectomy, with anemia, 
resulted in his having a deficiency of Vitamin B-12, and 
required that he receive regular injections of Vitamin B-12.  
The appellant asserts that, the veteran's Vitamin B-12 
deficiency caused him to become dizzy, to lose his balance, 
to fall, and to sustain trauma to his head, which caused his 
death.  

The evidence currently of record includes a VA special 
hospital report, from the VA Medical Center in Syracuse, New 
York (Syracuse VAMC), and dated in January 1993.  On physical 
examination, the veteran reported a history of dizziness.  
The veteran's gait was described as ataxic, and he indicated 
that this symptom had begun in the previous six months.  The 
examiner noted that neurological examination showed only mild 
cognitive deficits.  It was recommended that the veteran 
resume injections of Vitamin B-12.  

Also of record is a VA hospital discharge summary, reflecting 
hospitalization of the veteran at the VA Medical Center in 
Bath, New York (Bath VAMC), in February 1993.  The discharge 
summary listed the veteran's medications as including Vitamin 
B-12 injections.  

A report of VA neurological consultation, dated in April 
1993, shows that the veteran gave a history of dysequilibrium 
over the preceding months.  He complained that, when walking, 
he would often fall from one side to the other.  It was noted 
that there was no true history of vertigo.  The veteran's 
supplemental injections of Vitamin B-12 were noted, but the 
examiner was unable to assign a definite cause to the 
veteran's complaints of dysequilibrium, and further clinical 
testing was recommended.  

In a written statement, dated in April 1998, the appellant, 
through her representative, contended that the veteran's 
service-connected residuals of a gastrectomy, with anemia, 
resulted in his having a deficiency of Vitamin B-12.  The 
appellant's representative asserted that, a deficiency of 
Vitamin B-12 can affect the spinal cord and result in an 
inability to walk or to properly maintain one's balance.  In 
submitting the above referenced written statement, the 
appellant's representative also submitted a photocopy of what 
appears to be excerpts of an article about the effects of 
anemia.  In pertinent part, the article contains the 
following:  "If you have had some forms of digestive-tract 
surgery, your body's ability to absorb B-12 may be reduced, 
sometimes to the point where it cannot absorb any of the 
vitamin.  If the spinal cord is affected by B-12 deficiency, 
you may not be able to walk or keep your balance properly, 
and you may feel continuous tingling in your hands and feet.  
You may also suffer memory loss, confusion and depression."  

Terminal hospital clinical records received from University 
Hospital include a hospital discharge summary, a surgery 
report, and a report of a computer tomography scan of the 
veteran's head, all dated in December 1997.  The hospital 
discharge summary indicated that the veteran received medical 
treatment at Syracuse VAMC in November 1997.  It was further 
noted that, on the day he fell down the stairs, he was taken 
to Hamilton Hospital before being transferred to University 
Hospital for further treatment.  Records of medical treatment 
of the veteran at Syracuse VAMC, in November 1997, and from 
Hamilton Hospital, apparently in December 1997, shortly 
before his death, have not been associated with the claims 
folder.  

In a written statement, dated in June 2000, the appellant 
contended that, prior to the veteran's death, he was 
exhibiting signs of a bipolar disorder, and he had taken 
Lithium to treat this disorder.  The veteran had experienced 
additional symptoms, including unsteadiness on his feet and 
depression.  The appellant indicated that a physician (who is 
more fully identified in the claims folder but, who is 
referred to herein as "Dr. R.R.") at Syracuse VAMC believed 
that the veteran's symptoms were not indicative of a bipolar 
disorder but instead, showed a Vitamin B-12 deficiency.  The 
appellant stated that Dr. R.R. did not want the veteran to 
continue taking Lithium, but wanted to address his Vitamin B-
12 deficiency.  The appellant expressed her belief that, 
although the veteran passed away before this matter was 
resolved, his death could be attributed to his service-
connected postoperative residuals of a gastrectomy.  

Any VA medical records which may corroborate the appellant's 
contention that a VA treating physician was concerned about 
the veteran's claimed Vitamin B-12 deficiency should be 
obtained for association with the claims folder.  

The question of whether the veteran had a Vitamin B-12 
deficiency as a result of his service-connected postoperative 
residuals of a gastrectomy, with anemia, and the question of 
whether this deficiency, in turn, produced dizziness which 
caused him to fall and sustain a head injury which resulted 
in his death are medical questions which must be addressed to 
respond to the appellant's contentions.  Based on the other 
significant conditions contributing to death, noted on the 
death certificate, the Board will also need to address the 
dates of onset and etiology of hypertensive cardiovascular 
disease and chronic obstructive pulmonary disease.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist 
claimants in developing their claims.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
postoperative residuals of a gastrectomy, 
with anemia.  The RO should obtain copies 
of the complete clinical records (not 
already in the file) from all medical 
providers identified, specifically 
including the clinical records from the 
Syracuse New York VAMC in November 1997 
and the clinical records from Hamilton 
Hospital in December 1997.  The RO should 
also obtain any records of medical 
treatment of the veteran by the VA 
physician to whom the appellant referred 
in her June 2000 written statement (who 
is more fully identified in the claims 
folder, but who is referred to herein as 
Dr. R.R.)  All records of identified 
treatment which have not been previously 
obtained, must be associated with the 
claims folder.  

2.  The claims folder should then be 
forwarded to an appropriate VA specialist 
in internal medicine.  The examiner must 
review the claims folder, to include a 
copy of this Remand, and furnish an 
opinion as to the following:  (a) Did the 
veteran's service-connected postoperative 
residuals of a gastrectomy, with anemia, 
cause or aggravate a Vitamin B-12 
deficiency?  (b) If the answer to the 
foregoing question is in the affirmative, 
did the veteran's Vitamin B-12 deficiency 
cause him to fall and sustain head 
trauma, which resulted in the subdural 
hematoma which caused his death?  (c)  
Did the veteran's service-connected 
postoperative residuals of a gastrectomy, 
with anemia, otherwise cause him to fall 
and sustain head trauma, which resulted 
in the subdural hematoma which caused his 
death?  (d) Did hypertensive 
cardiovascular disease, including 
essential hypertension, develop during 
service, or within the first post service 
year, or is it otherwise related to 
service?  (e) Did chronic obstructive 
pulmonary disease develop during service 
or is it otherwise related to service?  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions are completed in full.  
Thereafter, the RO should review the 
appellant's claim for entitlement to 
service connection for the cause of the 
veteran's death to determine whether the 
claim may be granted.  If the claim 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



